DETAILED ACTION

This Office action is responsive to the following communication:  Application in Continuation filed on 12 August 2020.
The instant application is in Continuation of U.S. Application No. 14/375,713, with a priority date of 3 February 2012.
Claim(s) 1-21 is/are pending and present for examination.  Claim(s) 1, 7, and 15 is/are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Note
Examiner cites particular columns and/or paragraphs and line numbers in the references as applied to claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may be applied as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 August 2020 is being considered by the examiner.

Drawings
The drawings were received on 12 August 2020.  These drawings are accepted.

Claim Rejections - 35 USC § 101
Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claims 1-21 are directed to a file system and may be considered software per se as they fail to recite the use of any hardware components within the claim limitation.  That is, the claims fail to recite the integration of the claimed features within a computer hardware system for execution.  Therefore, since the claims simply recite but simply recite steps of implementation, said claims constitute non-statutory subject matter since they fail to fall within a statutory category.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-21 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wang et al, USPGPUB No. 2011/0119394, filed on 4 November 2010, and published on 19 May 2011.
As per independent claim 1, Wang teaches:
A file system for providing file data for a media file having a predetermined format, the file system comprising: 
a data store storing essence data {See Wang, [0034], wherein this reads over “In one embodiment, media files are stored such that each file contains one or more segments of one alternative representation”}; and 
a media manager configured to: 
determine the predetermined format of the media file, which corresponds to a program comprising a plurality of segments {See Wang, [0016], wherein this reads over “These systems and methods offer flexible and efficient support of on-demand and live streaming based on a storage method, a media presentation description (MPD), and use of HTTP GET requests with or without byte ranges. In the MPD, the byte range and time range of a media segment may be included, such that clients can efficiently request media segments using byte ranges only. The MPD may include additional codec information for a media alternative representation for support of media contents encoded with more than one encoding configuration.”}; 
determine a maximum segment length for the program based on the predetermined format of the media file {See Wang, [0017], wherein this reads over “A maximum length of all segments can be included in the MPD to enable use of byte range without signaling of byte ranges in the MPD and a greatly reduced size of MPD, which implies low startup delay for the streaming process”}; 
determine, prior to an inclusion of at least a portion of the plurality of segments in the program, a layout of the media file in the predetermined format based on the maximum segment length, with the layout defining at least one location for the essence data within the media file {See Wang, [0029], wherein this reads over “First, in the MPD, the byte range and time range of a media segment may be included, such that clients can efficiently request media segments using byte ranges only. Second the MPD may include additional codec information for a media alternative representation for support of media contents encoded with more than one encoding configuration”; and [0030], wherein this reads over “Third, a maximum length of all segments can be included in the MPD to enable use of byte range without signaling of byte ranges in the MPD and a greatly reduced size of MPD, which implies low startup delay for the streaming process”}; 
in response to a request for the at least one location of the essence data within the media file return a location for the essence data defined by the determined layout of the media file {See Wang, [0016], wherein this reads over “Each of these alternative representations can encompass a single file or multiple files of media content data, wherein each file is associated with a unique uniform resource locator (URL)”; and [0017], wherein this reads over “To enable tuning into a live streaming session and start to request the latest content, a special file name and consequently a special URL is used for the file containing the latest segment available in the streaming server. To enable a client figure out which file to start with when it wants to seek to a specific temporal position while segment duration is constant and there are no byte offsets and no time offsets signaled for each segment in the MPD, the URL of a file can be formed to be capable of indicating the starting playback time of the file”}; 
in response to an instruction that a respective segment is to be included in the plurality of segments for the program, obtain the essence data from the data store that corresponds to contents of the respective segment {See Wang, [0090], wherein this reads over “Fourth, the client requests the segments of the chosen alternative representations, starting from the first segment for each chosen alternative representation. When the storage approach 2 is in use, the client requests the segments of the chosen alternative representations, starting from the second segment for each chosen alternative representation”}; and 
return the essence data based on the determined layout of the media file in response to a request for a portion of the essence data from the media file {See Wang, [0098], wherein this reads over “Second, if the client has never received any segment of B, then the client firstly requests the first segment of B, and then requests the segments of B starting from the temporal position right after the last requested segment. At the same time the client stores the first segment of B for future use when switching back to B from any other alternative representation. If the client has received and stored the first segment of B, then requesting of the first segment is skipped. When the storage approach 2 is in use, the client simply requests the segments of B starting from the temporal position right after the last requested segment”}.
As per dependent claim 2, Wang teaches:
The file system according to claim 1, wherein the media manager is configured to determine the predetermined format of the media file based on an index that provides a mapping of time ranges for the plurality of segments for the program {See Wang, [0031], wherein this reads over “The URL of a file containing one or more segments of an alternative representation is the concatenation of the URL prefix for the alternative representation and the corresponding file index value, e.g. in the form of five decimal digits, e.g., 00000, 00005, 00012, and so on. For each alternative representation, the file index value for the first file (the one containing a `moov` box) is equal to 0, and the file index value for other files is equal to the segment index value of the first segment contained in the file, which is equal to the sequence number field found in the movie fragment header box of the movie fragment corresponding to the first segment contained in the file.”}.
As per dependent claim 3, Wang teaches:
The file system according to claim 1, wherein the predetermined format of the media file defines the plurality of segments of the essence data located at pre-declared locations within the media file, and the media manager is configured to determine the layout of the media file based on calculated locations of each segment of the media file to have the maximum segment length {See Wang, [0113], wherein this reads over “In an embodiment, to enable a client figure out which file to start with when it wants to seek to a specific temporal position while segment duration is constant and there are no byte offsets and no time offsets signaled for each segment in the MPD, the URL of a file is formed to be capable of indicating the starting playback time of the file.”}.
As per dependent claim 4, Wang teaches:
The file system according to claim 1, wherein the media manager is configured to delay the return of the essence data to vary a speed at which the file system provides the essence data {See Wang, [0110], wherein this reads over “Third, if each segment is stored in a separate file (i.e. constant_num_segments_per_file is equal to 1), the client periodically checks the availability of the next file corresponding to the next file index value, and when the file is available, the client requests the next file using an HTTP GET request without byte range. In this case, if the next file does not contain a `moof` box (e.g., the file is empty), then the client shall conclude that the live stream session has ended. Otherwise (more than one segment may be stored in a file), the client periodically requests the updated part of the MPD, by using an HTTP GET request with an open-ended byte range starting after the last byte previously requested, and then requests the next available segment.”}.
As per dependent claim 5, Wang teaches:
The file system according to claim 1, wherein the media manager receives an instruction that a segment is to be included in the program and is configured to obtain the essence data for the segment that is derived from the received essence data by omitting, duplicating and/or interpolating frames of the received essence data {See Wang, [0102], wherein this reads over “Third, the client parses the MPD and chooses one or more appropriate alternative representations (one for each media type) containing all the media types the client wants. When the storage approach 2 is in use, the client may parse the file containing the "giant" `moov` box and use the information therein, in addition to or including the MPD, in choosing appropriate alternative representations”}.
As per dependent claim 6, Wang teaches:
The file system according to claim 1, wherein the media manager is configured to determine the layout of the media file based on time offsets and byte offsets for frames of image data within the media file {See Wang, [0080]-[0081], wherein this reads over “segment_start_byte_offset: Gives the byte offset of the first byte of the segment in the file containing the segment.” and “segment_end_byte_offset: Gives the byte offset of the last byte of the segment in the file containing the segment”}.
As per independent claim 7, Wang teaches:
A file system for providing file data for a media file having a predetermined format, the file system comprising: 
a data store storing essence data {See Wang, [0034], wherein this reads over “In one embodiment, media files are stored such that each file contains one or more segments of one alternative representation”}; and a media manager configured to:
determine the predetermined format of the media file for a program that includes a plurality of segments {See Wang, [0016], wherein this reads over “These systems and methods offer flexible and efficient support of on-demand and live streaming based on a storage method, a media presentation description (MPD), and use of HTTP GET requests with or without byte ranges. In the MPD, the byte range and time range of a media segment may be included, such that clients can efficiently request media segments using byte ranges only. The MPD may include additional codec information for a media alternative representation for support of media contents encoded with more than one encoding configuration.”}; 
determine, prior to an inclusion of at least a portion of the plurality of segments in the program, a layout of the media file in the predetermined format that defines at least one location for the essence data in the media file {See Wang, [0029], wherein this reads over “First, in the MPD, the byte range and time range of a media segment may be included, such that clients can efficiently request media segments using byte ranges only. Second the MPD may include additional codec information for a media alternative representation for support of media contents encoded with more than one encoding configuration”; and [0030], wherein this reads over “Third, a maximum length of all segments can be included in the MPD to enable use of byte range without signaling of byte ranges in the MPD and a greatly reduced size of MPD, which implies low startup delay for the streaming process”}; 
in response to a request for the at least one location of the essence data, return a location for the essence data defined by the determined layout of the media file {See Wang, [0016], wherein this reads over “Each of these alternative representations can encompass a single file or multiple files of media content data, wherein each file is associated with a unique uniform resource locator (URL)”; and [0017], wherein this reads over “To enable tuning into a live streaming session and start to request the latest content, a special file name and consequently a special URL is used for the file containing the latest segment available in the streaming server. To enable a client figure out which file to start with when it wants to seek to a specific temporal position while segment duration is constant and there are no byte offsets and no time offsets signaled for each segment in the MPD, the URL of a file can be formed to be capable of indicating the starting playback time of the file”}; 
in response to an instruction that a respective segment is to be included in the plurality of segments for the program, obtain the essence data from the data store that corresponds to the respective segment {See Wang, [0090], wherein this reads over “Fourth, the client requests the segments of the chosen alternative representations, starting from the first segment for each chosen alternative representation. When the storage approach 2 is in use, the client requests the segments of the chosen alternative representations, starting from the second segment for each chosen alternative representation”}; and 
in response to a request for a portion of the essence data from the media file, return the essence data based on the determined layout of the media file {See Wang, [0098], wherein this reads over “Second, if the client has never received any segment of B, then the client firstly requests the first segment of B, and then requests the segments of B starting from the temporal position right after the last requested segment. At the same time the client stores the first segment of B for future use when switching back to B from any other alternative representation. If the client has received and stored the first segment of B, then requesting of the first segment is skipped. When the storage approach 2 is in use, the client simply requests the segments of B starting from the temporal position right after the last requested segment”}.
As per dependent claims 8 and 16, Wang discloses:
The file system according to claim 7, wherein the media manager is configured to determine a maximum segment length for the program based on the predetermined format of the media file {See Wang, [0017], wherein this reads over “A maximum length of all segments can be included in the MPD to enable use of byte range without signaling of byte ranges in the MPD and a greatly reduced size of MPD, which implies low startup delay for the streaming process”}.
As per dependent claims 9 and 17, Wang discloses:
The file system according to claim 8, wherein the media manager is configured to determine the layout of the media file in the predetermined format based on the maximum segment length for the program {See Wang, [0017], wherein this reads over “A maximum length of all segments can be included in the MPD to enable use of byte range without signaling of byte ranges in the MPD and a greatly reduced size of MPD, which implies low startup delay for the streaming process”}.
As per dependent claim 10, Wang discloses:
The file system according to claim 7, wherein the media manager is configured to determine the predetermined format of the media file based on an index that provides a mapping of time ranges for the plurality of segments for the program{See Wang, [0031], wherein this reads over “The URL of a file containing one or more segments of an alternative representation is the concatenation of the URL prefix for the alternative representation and the corresponding file index value, e.g. in the form of five decimal digits, e.g., 00000, 00005, 00012, and so on. For each alternative representation, the file index value for the first file (the one containing a `moov` box) is equal to 0, and the file index value for other files is equal to the segment index value of the first segment contained in the file, which is equal to the sequence number field found in the movie fragment header box of the movie fragment corresponding to the first segment contained in the file.”}.
As per dependent claim 11, Wang discloses:
The file system according to claim 7, wherein the predetermined format of the media file defines the plurality of segments of the essence data located at pre-declared locations within the media file, and the media manager is configured to determine the layout of the media file based on calculated locations of each segment of the media file to have the maximum segment length {See Wang, [0029], wherein this reads over “First, in the MPD, the byte range and time range of a media segment may be included, such that clients can efficiently request media segments using byte ranges only. Second the MPD may include additional codec information for a media alternative representation for support of media contents encoded with more than one encoding configuration”; and [0030], wherein this reads over “Third, a maximum length of all segments can be included in the MPD to enable use of byte range without signaling of byte ranges in the MPD and a greatly reduced size of MPD, which implies low startup delay for the streaming process”}.
As per dependent claim 12, Wang discloses:
The file system according to claim 7, wherein the media manager is configured to delay the return of the essence data to vary a speed at which the file system provides the essence data {See Wang, [0110], wherein this reads over “Third, if each segment is stored in a separate file (i.e. constant_num_segments_per_file is equal to 1), the client periodically checks the availability of the next file corresponding to the next file index value, and when the file is available, the client requests the next file using an HTTP GET request without byte range. In this case, if the next file does not contain a `moof` box (e.g., the file is empty), then the client shall conclude that the live stream session has ended. Otherwise (more than one segment may be stored in a file), the client periodically requests the updated part of the MPD, by using an HTTP GET request with an open-ended byte range starting after the last byte previously requested, and then requests the next available segment.”}.
As per dependent claim 13, Wang discloses:
The file system according to claim 7, wherein the media manager receives an instruction that a segment 1s to be included in the program and is configured to obtain the essence data for the segment that is derived from the received essence data by omitting, duplicating and/or interpolating frames of the received essence data {See Wang, [0102], wherein this reads over “Third, the client parses the MPD and chooses one or more appropriate alternative representations (one for each media type) containing all the media types the client wants. When the storage approach 2 is in use, the client may parse the file containing the "giant" `moov` box and use the information therein, in addition to or including the MPD, in choosing appropriate alternative representations”}.
As per dependent claim 14, Wang discloses:
14. The file system according to claim 7, wherein the media manager is configured to determine the layout of the media file based on time offsets and byte offsets for frames of image data within the media file {See Wang, [0080]-[0081], wherein this reads over “segment_start_byte_offset: Gives the byte offset of the first byte of the segment in the file containing the segment.” and “segment_end_byte_offset: Gives the byte offset of the last byte of the segment in the file containing the segment”}.
As per independent claim 15, Wang discloses:
A system for providing file data for a media file having a predetermined format, the system comprising:
a file system configured to:
determine, based on an index that provides a mapping of time ranges for a plurality of segments for a program, the predetermined format of the media file for the program that includes a plurality of segments {See Wang, [0031], wherein this reads over “The URL of a file containing one or more segments of an alternative representation is the concatenation of the URL prefix for the alternative representation and the corresponding file index value, e.g. in the form of five decimal digits, e.g., 00000, 00005, 00012, and so on. For each alternative representation, the file index value for the first file (the one containing a `moov` box) is equal to 0, and the file index value for other files is equal to the segment index value of the first segment contained in the file, which is equal to the sequence number field found in the movie fragment header box of the movie fragment corresponding to the first segment contained in the file.”}; 
determine a layout of the media file in the predetermined format that defines at least one location for essence data in the media file {See Wang, [0029], wherein this reads over “First, in the MPD, the byte range and time range of a media segment may be included, such that clients can efficiently request media segments using byte ranges only. Second the MPD may include additional codec information for a media alternative representation for support of media contents encoded with more than one encoding configuration”; and [0030], wherein this reads over “Third, a maximum length of all segments can be included in the MPD to enable use of byte range without signaling of byte ranges in the MPD and a greatly reduced size of MPD, which implies low startup delay for the streaming process”}; 
in response to a request for the at least one location of the essence data, return a location for the essence data to be included in the media file and that is defined by the determined layout of the media file {See Wang, [0016], wherein this reads over “Each of these alternative representations can encompass a single file or multiple files of media content data, wherein each file is associated with a unique uniform resource locator (URL)”; and [0017], wherein this reads over “To enable tuning into a live streaming session and start to request the latest content, a special file name and consequently a special URL is used for the file containing the latest segment available in the streaming server. To enable a client figure out which file to start with when it wants to seek to a specific temporal position while segment duration is constant and there are no byte offsets and no time offsets signaled for each segment in the MPD, the URL of a file can be formed to be capable of indicating the starting playback time of the file”}; 
in response to an instruction that a respective segment is to be included in the plurality of segments for the program, obtain the essence data from the data store that corresponds to the respective segment {See Wang, [0090], wherein this reads over “Fourth, the client requests the segments of the chosen alternative representations, starting from the first segment for each chosen alternative representation. When the storage approach 2 is in use, the client requests the segments of the chosen alternative representations, starting from the second segment for each chosen alternative representation”}; and 
in response to a request for a portion of the essence da ta from the media file, return the essence data based on the determined layout of the media file {See Wang, [0098], wherein this reads over “Second, if the client has never received any segment of B, then the client firstly requests the first segment of B, and then requests the segments of B starting from the temporal position right after the last requested segment. At the same time the client stores the first segment of B for future use when switching back to B from any other alternative representation. If the client has received and stored the first segment of B, then requesting of the first segment is skipped. When the storage approach 2 is in use, the client simply requests the segments of B starting from the temporal position right after the last requested segment”}.
As per dependent claim 18, Wang discloses:
The file system according to claim 15, wherein the predetermined format of the media file defines the plurality of segments of the essence data located at pre-declared locations within the media file, and the media manager is configured to determine the layout of the media file based on calculated locations of each segment of the media file to have the maximum segment length {See Wang, [0029], wherein this reads over “First, in the MPD, the byte range and time range of a media segment may be included, such that clients can efficiently request media segments using byte ranges only. Second the MPD may include additional codec information for a media alternative representation for support of media contents encoded with more than one encoding configuration”; and [0030], wherein this reads over “Third, a maximum length of all segments can be included in the MPD to enable use of byte range without signaling of byte ranges in the MPD and a greatly reduced size of MPD, which implies low startup delay for the streaming process”}.
As per dependent claim 19, Wang discloses:
The file system according to claim 15, wherein the media manager is configured to delay the return of the essence data to vary a speed at which the file system provides the essence data {See Wang, [0110], wherein this reads over “Third, if each segment is stored in a separate file (i.e. constant_num_segments_per_file is equal to 1), the client periodically checks the availability of the next file corresponding to the next file index value, and when the file is available, the client requests the next file using an HTTP GET request without byte range. In this case, if the next file does not contain a `moof` box (e.g., the file is empty), then the client shall conclude that the live stream session has ended. Otherwise (more than one segment may be stored in a file), the client periodically requests the updated part of the MPD, by using an HTTP GET request with an open-ended byte range starting after the last byte previously requested, and then requests the next available segment.”}.
As per dependent claim 20, Wang discloses:
The file system according to claim 15, wherein the media manager receives an instruction that a segment is to be included in the program and is configured to obtain the essence data for the segment that is derived from the received essence data by omitting, duplicating and/or interpolating frames of the received essence data {See Wang, [0102], wherein this reads over “Third, the client parses the MPD and chooses one or more appropriate alternative representations (one for each media type) containing all the media types the client wants. When the storage approach 2 is in use, the client may parse the file containing the "giant" `moov` box and use the information therein, in addition to or including the MPD, in choosing appropriate alternative representations”}.
As per dependent claim 21, Wang discloses:
The file system according to claim 15, wherein the media manager is configured to determine the layout of the media file based on time offsets and byte offsets for frames of image data within the media file {See Wang, [0080]-[0081], wherein this reads over “segment_start_byte_offset: Gives the byte offset of the first byte of the segment in the file containing the segment.” and “segment_end_byte_offset: Gives the byte offset of the last byte of the segment in the file containing the segment”}.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Paul Kim/
Examiner
Art Unit 2152



/PK/